Title: From George Washington to Major General Israel Putnam, 22 May 1776
From: Washington, George
To: Putnam, Israel



Sir
Amboy [N.J.] 22d May 1776

Your Letter of the Last night with the dispatches from Canada, Came to my hands at Woodbridge this morning, I wish that the information given you by Captain Goforth respecting the number of prisoners taken, may prove true, what he told you about the enemy’s not haveing Sallied out, differs widely from General Thomas’ acct of that affair.
you will please to give every assistance which General Schuyler requires, that may be in your power, & Lest you may not have Kept a Copy of his Letter, I will transcribe that paragraph, which Contains his Demands “Intrenching tools of every Kind will be wanted, more powder, Lead, & Cannon balls and Guns for the vessels on Lake Champlain Rigging, Sail Cloth, & sail makers to be Sent up.[”]
for Intrenching tools, Rigging Sail Cloth, & Sail makers, I woud have you apply immediatly to the Provincial Congress, who will probably be able to procure them for you. Some of the members mentiond to me that they Coud procure a quantity of tools of which you will Send off as many as you Can Spare, you must take Care not to Leave your self destitute, I sent five tons of Lead forward, which General Schuyler Knew not of, however I woud have you exami⟨ne⟩ what quantity there is in Store, & if you Can Spare it Send up two tons more, as to the Cannon Ball & Guns, you will Consult with Colonel Knox, who must judge what Sort of each is necessary, & Send them up with the other articles—I have allready Spoke to the Commissary General to Send off as mu⟨ch⟩ Salt provisions as he Coud, but you must urg⟨e⟩ him on this head, as they are in very great want, & have no other place to depend on, but what goes from New york, he must Lay in all he Can get, to Supply the quantity

whi⟨ch⟩ he Sends up, for he must take Care to Keep up his Stock.
it was a misfortune indeed, that the vess⟨el⟩ with powder & arms shoud fall into the hand⟨s⟩ of the enemy—Let the Committee by all means have the Pettiauger to Cruise off the back of the Island, the Sooner She is out the better, as more vessels with them articles may be daily expected.
I have Said nothing of powder to be sent up which necessary Article shoud not be forgot you will please to send off two tons thereof which will Serve until we Can Spare a farther Supply. I remain with great regard Sir Your most H: Sert

Go: Washington


P.S. please to forward the inclosd by the first express or the first post which goes to Albany—it is left open for your perusal, you will please to Seal it & forward it.

